Case 1:19-cv-00364-BLW Document 24 Filed 02/12/20 Page 1 of 3

James L. Martin, ISB No. 4226

Carsten A. Peterson, ISB No. 6373

HAWLEY TROXELL ENNIS & HAWLEY LLP

877 Main Street, Suite 1000

P.O. Box 1617

Boise, ID 83701-1617

Telephone: 208.344.6000

Facsimile: 208.954.5217

Email: jmartin@hawleytroxell.com
cpeterson@hawleytroxell.com

Attorneys for VitalCore Health Strategies LLC

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

TRACY JOHNSON, individually and as an ©
Idaho resident, TONI KREITER, individually
and as an Idaho resident, RENE WHITNECK,
individually and as an Idaho resident, and
LINDA ELLIS, individually and an Idaho
resident,

Plaintiffs,
VS.

CANYON COUNTY, IDAHO, by and
through the members of its Board of County
Commissioners, LESLIE VAN BEEK, TOM
DALE, PAM WHITE, each sued in their
official capacity; and KIERAN DONAHUE,
in his official capacity as Sheriff of Canyon
County; VITALCORE HEALTH
STRATEGIES LLC, a Kansas limited liability
company doing business in Idaho,

Defendants.

 

 

Case No. 1:19-cv-00364-BLW

STIPULATION TO DISMISS WITHOUT
PREJUDICE

STIPULATION TO DISMISS WITHOUT PREJUDICE - 1

48398,0007.12606671.1
Case 1:19-cv-00364-BLW Document 24 Filed 02/12/20 Page 2 of 3

Plaintiffs and Defendant VitalCore Health Strategies, LLC, (“VitalCore”), by and
through their attorneys of record, hereby stipulate that this action be dismissed without prejudice
against VitalCore only, with each side to bear their own costs and attorney’s fees.

DATED THIS 12” day of February, 2020.

JONES & SWARTZ PLLC P

By: /s/ Eric B. Swartz
Eric B, Swartz
Attorneys for Plaintiffs

DATED THIS 12" day of February, 2020.

HAWLEY TROXELL ENNIS & HAWLEY LLP

By: /s/ Carsten A. Peterson
Carsten A. Peterson, ISB No. 6373
Attorneys for VitalCore Health Strategies LLC

STIPULATION TO DISMISS WITHOUT PREJUDICE - 2
48398.0007.12606671.1
Case 1:19-cv-00364-BLW Document 24 Filed 02/12/20 Page 3 of 3

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 12" day of February, 2020, I electronically filed the
foregoing STIPULATION TO DISMISS WITHOUT PREJUDICE with the Clerk of the Court
using the CM/ECF system which sent a Notice of Electronic Filing to the following persons:

Eric B. Swartz eric@jonesandswartzlaw.com
JONES & SWARTZ PLLC

623 West Hays Street

Boise, ID 83702

Attorney for Plaintiffs

Pamela S. Howland phowland@idemploymentlawyers.com
Rebecca L. Stewart rstewart@idemploymentlawyers.com
IDAHO EMPLOYMENT LAWYERS, PLLC

1116S. Vista Ave., #474

Boise, ID 83705

Attorneys for Defendant Canyon County, Idaho

/s/ Carsten A. Peterson
Carsten A. Peterson

STIPULATION TO DISMISS WITHOUT PREJUDICE - 3
48398.0007.12606671.1
